People v Yakubov (2022 NY Slip Op 02819)





People v Yakubov


2022 NY Slip Op 02819


Decided on April 27, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ANGELA G. IANNACCI
REINALDO E. RIVERA
PAUL WOOTEN, JJ.


2017-12772
 (Ind. No. 463/17)

[*1]The People of the State of New York, respondent,
vYuriy Yakubov, appellant.


Patricia Pazner, New York, NY (Anders Nelson of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Rebecca Nealon of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leslie G. Leach, J.), rendered October 27, 2017, convicting him of criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248, 254). The totality of the circumstances, including the nature and terms of the plea agreement, the defendant's consultation with counsel and his on-the-record acknowledgments of understanding, reveals that the defendant understood the nature of the appellate rights being waived (see People v Thomas, 34 NY3d 545, 559-560). The defendant's contention that his sentence violated the Eighth Amendment prohibition against cruel and unusual punishment is precluded by his valid waiver of the right to appeal (see People v Florio, 179 AD3d 834, 835; People v Rodriguez, 82 AD3d 794, 795), as is his contention that this Court should exercise its interest-of-justice jurisdiction to reduce the sentence (see People v Lopez, 6 NY3d at 255).
DILLON, J.P., IANNACCI, RIVERA and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court